Filed 6/2/22 In re Angelina F. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re ANGELINA F., a Person
 Coming Under the Juvenile Court
 Law.


 SONOMA COUNTY HUMAN
 SERVICES DEPARTMENT,
           Plaintiff and Respondent,                                    A163598
 v.
                                                                        (Sonoma County
 C.F.,
                                                                        Super. Ct. No. DEP-5463-02)
           Defendant and Appellant.



         C.F. (mother) appeals from a juvenile court dispositional order denying
her visitation with her daughter, Angelina, after Angelina’s removal from the
care of a legal guardian. We conclude that the court did not err by finding
that visitation with mother would be detrimental and therefore affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         Angelina was originally removed from mother’s care in March 2018,
shortly before turning 10 years old. Mother “struggled with homelessness,
substance abuse, and mental health challenges,” and exposed Angelina and


                                                               1
her siblings to domestic violence. In February 2020, mother’s reunification
services were terminated, and Angelina’s foster mother became the legal
guardian of Angelina and her younger sister.1
        In August 2021, the Sonoma County Human Services Department
(Department) filed a petition alleging that the juvenile court had jurisdiction
over then 13-year-old Angelina under Welfare and Institutions Code2
section 300, subdivision (c), based on the allegation that she was depressed
and suicidal and “require[d] a higher level of care and supervision” than her
guardian could provide. The detention report noted that “[i]n addition to
struggling with social isolation and the pandemic, Angelina ha[d] also been
disappointed and upset by . . . mother becoming pregnant and losing custody
of . . . two older siblings in April of 2021.” Angelina had “exhibit[ed] an
escalating pattern of self-harm behaviors . . . including cutting, attempting to
overdose on pills, and alcohol use,” and she had been hospitalized twice for
suicide attempts in the previous month. Her guardian was concerned that
Angelina might “fatally harm herself without constant supervision” but
hoped “to work with the Department to ensure that Angelina receives the
specialized care she needs to stabilize so she can return to the home.” The
juvenile court ordered Angelina detained, and she was placed in a group
home.
        In September 2021, the Department filed a jurisdiction/disposition
report recommending that Angelina not be placed with mother, that mother
not receive reunification services, and that the two not have any contact.
Since being detained, Angelina had attempted to run away from the group


      Angelina’s father “did not participate in services during the prior
        1

dependency case,” and his whereabouts are unknown.
        2   All further statutory references are to the Welfare and Institutions
Code.

                                           2
home and was placed on an involuntary psychiatric hold, leading to another
hospitalization. She “ha[d] grown increasingly upset about her placement
and her inability to freely call [mother],” with whom she had kept “in
constant contact” while in her guardian’s home through use of a “second
secret cell phone.” Angelina said mother understood her, and she reported
that when she “feels anxious, she wants to speak with . . . mother, by any
means necessary.” Angelina “believe[d] she can ‘fix’ . . . mother and said, ‘If I
could only talk to her on the phone, I’d be able to say everything [she] needs
to hear to make her feel bad enough to change herself so that she can be safe
to have me now.’ ” On the other hand, Angelina also said that speaking to
mother often “ma[de] her feel worse than before,” and she “worrie[d] all of the
time about . . . mother” given mother’s serious mental-health and substance-
abuse issues.
      Mother, who was due to give birth the following month, had recently
tested positive for methamphetamine, and she did not seek to have Angelina
placed with her. Mother did, however, wish to have supervised visitation,
and she complained that Angelina’s guardian had cut off contact between
them. According to Angelina’s guardian, the previous year mother had
greatly upset Angelina by taking her and her sister to see their father in jail
without notice, after which the juvenile court ordered that visitation would be
at the guardian’s discretion. Mother’s contact with Angelina and her sister
became increasingly erratic until Angelina no longer appeared interested in
talking to mother. Meanwhile, mother accused the guardian of
“brainwashing” her children, a claim mother also repeated to Angelina.
      Under these circumstances, the Department judged visitation with
mother to be inappropriate, explaining, “Of primary concern is that . . .
mother engaged in unhealthy, toxic communication with the child in a



                                        3
secretive manner, which directly led to Angelina self-harming, attempting to
kill herself, and hav[ing] many negative psychological symptoms.” Mother
also had a “co-dependent relationship to her children, even text messaging
Angelina that [she] cannot live without the child,” and “ha[d] not shown any
capacity to maintain safe communication [or] boundaries . . . or follow simple
rules when speaking with her children.”
      At the jurisdiction/disposition hearing later in September 2021, mother
submitted on the issue of not receiving reunification services but asked for
visitation with Angelina. Angelina’s guardian and Angelina’s attorney both
opposed the request, agreeing with the Department that visitation with
mother would be detrimental. The juvenile court found “current detriment
[with respect] to visitation with [mother],” noting that the finding was “on a
temporary basis” and could be revisited after Angelina and mother both
received mental health treatment. The court then found the petition’s
allegations true, ordered reunification services for Angelina’s guardian, and
ordered that mother not receive services.
                                      II.
                                  DISCUSSION
      Mother contends that the juvenile court erred by denying her
visitation. We are not persuaded.
      Initially, the parties disagree about which law applies. According to
mother, the relevant provision is section 361.5, subdivision (f), which provides
that if the juvenile court bypasses reunification services for a parent, it “may
continue to permit the parent to visit the child unless it finds that visitation
would be detrimental to the child.” Mother suggests that “[b]ecause of the
permissive nature of this language,” the appropriate standard of review is
abuse of discretion. The Department argues that the relevant provision is
section 366.26, subdivision (c)(4)(C), which provides that if the court orders


                                        4
guardianship as the child’s permanent plan, it shall “make an order for
visitation with the parents . . . unless [it] finds by a preponderance of the
evidence that the visitation would be detrimental to the physical or emotional
well-being of the child.” A finding of detriment under this statute is reviewed
for substantial evidence. (In re A.J. (2015) 239 Cal.App.4th 154, 156, 160.)
      We agree with the Department that the issue is better analyzed under
section 366.26, subdivision (c)(4)(C), and that the applicable standard of
review is substantial evidence. Mother’s position is based on a misreading of
the record, as she appears to believe the juvenile court denied her
reunification services under section 361.5’s bypass provisions. Although the
Department stated in the jurisdiction/disposition report that if mother
qualified for reunification services, they could be bypassed under
section 361.5, her services had already been terminated and she was not
seeking custody of Angelina. Thus, section 361.5 did not apply.
      In any case, under either statute and regardless of the standard of
review, we find a strong basis for the ruling that visitation with mother
would be detrimental to Angelina. “ ‘Detriment is a familiar standard in
child welfare determinations,’ ” under which “ ‘the risk of detriment must be
substantial, such that [the proposed action] represents some danger to the
child’s physical or emotional well-being.’ ” (In re A.J., supra, 239 Cal.App.4th
at p. 160, italics omitted.) Here, the evidence recited above left little question
that contact with mother caused Angelina significant psychological harm,
and they both were currently too unstable to have beneficial interactions. In
arguing otherwise, mother leans on the fact that Angelina wanted contact
and mother “did not ask for unfettered access to her daughter,” but the record
amply supports the determination that any contact would endanger




                                        5
Angelina’s mental well-being. Accordingly, the juvenile court did not err by
denying visitation to mother.
                                      III.
                                 DISPOSITION
      The juvenile court’s order denying visitation to mother is affirmed.




                                       6
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




In re Angelina F. A163598



                            7